DETAILED ACTION
This is in reference to communication received 06 May 2022. Addition of claim 35 is acknowledged. Claims 16 and 24 – 35 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 24 – 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In independent claims 16 and 24, applicant recites limitation “conducting market tests for advertisements for goods or services based on where they are as well as on what locations they have previously visited thus performing geomarketing”. As currently claimed, there are plurality of players in the claimed invention (fleet, person, driver, advertising agency). Applicant has not positively claimed the identity of “they”. If “they” is referred to person, then applicant has not positively claimed how they determine where the person has previously visited.
Dependent claims 25 – 34 inherit deficiencies of independent claim they claim dependency, and therefore they are not eligible for patent under 35 USC 112 (a) accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16 and 24 – 27, 29 – 30, 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson et al. US Publication 2010/0179878 in view of Strimaitis et al. US Publication 2016/0292744, rAVe [PUBS] published a video on YouTube showing iDS Digital Displays Showcases Range of Elonex Kiosks [hereinafter referred to as Elonex-Kiosks and  eCosta et al. US Publication 2018/0053215.

Regarding claims 16 and 24, Dawson discloses system and method for vehicle advertising and entertainment system wherein the system includes a sensor portion, a processor portions and a display portion. Dawson teaches measuring a level of engagement with each of a plurality of remote messages, the method comprising: 
providing a first plurality of remote messaging platforms (Advertising vehicle includes a display, a display and a display, the three of which correspond to display portion) [Dawson, 0080, Fig. 1 and associated disclosure];
providing a second plurality of sensors, at least one of the second plurality of sensors corresponding to each of the first plurality of remote messaging platforms (Dawson, In one specific example, sensor portion 114 includes four separate sensors, wherein one is disposed at the rear of the advertising vehicle and facing behind the vehicle, one is disposed at the rear of the advertising vehicle and facing the side of the vehicle, one is disposed in the middle of the advertising vehicle and facing the side of the vehicle, and one is disposed at the front of the advertising vehicle and facing the side of the vehicle) [Dawson, 0050, 0075, Fig. 5 and associated disclosure]; 
Dawson does not explicitly recite using a “server”, however, Dawson teaches advertising and personal data bases may be disposed within advertising vehicle or may be remotely located (e.g. server) [Dawson, 0056]. Strimaitis teaches system and method in which real-time information is received about a target audience that includes a plurality of people in position to substantially simultaneously view an electronic display [Strimaitis, 0003]. Strimaitis teaches Digital billboard 200 may also include one or more communication interfaces 218 configured to provide communications between digital billboard 200 and other devices (e.g., remote servers)) [Strimaitis, 0019].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Dawson by adopting teachings of Strimaitis to monitor and control transfer and displaying of advertising contents on remote display devices like billboards, kiosks, etc.
Dawson in view of Strimaitis teaches system and method further comprising:
providing a server (Strimaitis, Digital billboard 200 may also include one or more communication interfaces 218 configured to provide communications between digital billboard 200 and other devices (e.g., remote servers)) [Strimaitis, 0019];
Applicant, in their disclosure recites “Trucks that travel long distances on interstate highways or freeways can be 15 programmed to advertise with a particular "dwell time." Dwell time, as used herein, describes the amount of time that a particular advertisement or other information will be displayed on the truck or other vehicle. By selecting an appropriate dwell time, an occupant of a vehicle behind a truck will see multiple displays.” [see para 0030]. 
Dawson in view of Strimaitis does not explicitly teach dwell time as recited by the applicant, however, Dawson teaches In some embodiments, display portion 116 may display all of the advertisement content data one time, irrespective of the length of the advertisement (dwell time = run-time length of the advertisement) and irrespective of whether the vehicle that was detected by system 100 is still located such that the driver can see the advertisement [Dawson, 0041]. rAVe [PUBS] published a video on YouTube showing iDS Digital Displays Showcases Range or Elonex Kiosks (Elonex-Kiosks), which shows advertising displayed on plurality of display devices are changed after certain programmed dwell time [Elonex-Kiosk, see Pages 3-8].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Dawson in view of Strimaitis by adopting teachings of Elonex-Kiosks to implement a dynamic billboard and increase advertising revenue by presenting advertisements of plurality of advertisers.
Dawson in view of Strimaitis and Elonex-Kiosk teaches system and method further comprising:
programming a dwell time into the first plurality of remote messaging platforms that is optionally resettable  [Elonex-Kiosk, see Pages 3-8];
detecting, at each of the second plurality of sensors (Strimaitis, a camera or other type of sensor could be tightly integrated with an electronic public advertising display as one of its I/O device) [Strimaitis, 0012], a level of visual engagement by a person with a message associated with the corresponding one of the first plurality of remote messaging platforms (Strimaitis, image data or motion/proximity sensor data may be processed to determine whether any members of the audience paused or slowed down near the advertising content, from which it may be inferred that the pause or slowing was in response to the advertising content (e.g., a measurement of "dwell time" directed to user stopping and watching advertisement). In another example, image or video data may be processed to determine whether any individuals looked directly at the advertising content ( e.g., using image recognition and/or eye tracking techniques) [Strimaitis, 0036; also see para 0065]; 
wherein each of the second plurality of sensors is configured to detect level of engagement with a message associated with the corresponding one of the first plurality of remote messaging platform (Strimaitis, image data or motion/proximity sensor data may be processed to determine whether any members of the audience paused or slowed down near the advertising content, from which it may be inferred that the pause or slowing was in response to the advertising content (e.g., a measurement of "dwell time" directed to user stopping and watching advertisement). In another example, image or video data may be processed to determine whether any individuals looked directly at the advertising content ( e.g., using image recognition and/or eye tracking techniques) [Strimaitis, 0036; also see para 0065];
Dawson in view of Strimaitis, Elonex-Kiosk does not explicitly teach sending gathered engagement data from server. However, eCosta teaches system and method for managing digital advertising campaigns in a network of moving things (e.g. vehicles equipped with billboard), including autonomous vehicles. eCosta teaches a Cloud may manage data storage, data analytics, data access, etc. [eCosta, 0056], and teaches providing Cloud-based portals and systems to acquire and make available ad campaign metrics presented as valuable analytics for the advertising agencies and owners of the campaigns [eCosta, 0206].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Dawson in view of Strimaitis by adopting teachings of eCosta to improve target advertising by tailoring targeting campaigns using current information.
Dawson in view or Strimaitis and eCosta teaches system and method further comprising:
sending, at each of the first plurality of sensors, the corresponding gathered engagement data from the server to an advertising agency (eCosta, Cloud-based portals and systems to acquire and make available ad campaign metrics presented as valuable analytics for the advertising agencies and owners of the campaigns [eCosta, 0206]; and
conducting market tests for advertisements for goods or services based on where they are as well as on what locations they have previously visited thus performing geomarketing (eCosta, analyzing the vehicle context to determine whether and / or how to communicate ad information . Accordingly, the scope of various aspects of the present disclosure should not be limited by characteristics of any particular manner of performing such analyzing or by any particular context aspects; In an example scenario, block 1220 may comprise analyzing vehicle speed and determining that the vehicle is stopped ( or traveling below a threshold speed level, or traveling with a speed pattern above a threshold variance level, etc .) . Block 1220 may thus comprise determining to present ad content on one or more exterior displays of the vehicle . In another example scenario, block 1220 may comprise analyzing vehicle speed and determining that the vehicle is traveling at a speed having characteristics of stop - and - go traffic ( or widely varying speed indicative of an accordion - style traffic pattern, etc .) . Block 1220 may thus comprise determining to refrain from presenting information on one or more exterior displays of the vehicle to reduce distractions to other drivers . Block 1220 may similarly comprise analyzing traffic density ( e . g . camera information, traffic report information, etc .) to determine whether to display or refrain from displaying ad content on an external display of the vehicle . Block 1220 may, for example, comprise determining to cease presentation of ad content on an exterior display when the vehicle is approaching stopped or high - density traffic) [eCosta, 0378, 386, 387].

Regarding claim 25, Dawson in view of Strimaitis, Elonex-Kiosk and eCosta teaches system and method, wherein the system is further configured to obtain, via a server, a database of the individual’s habits of engagement with advertisements based on information corresponding to license and registration information of the particular vehicles acquired by the second plurality of sensors (Strimaitis, image recognition techniques can be used to identify the makes, models, and years of vehicles on a highway, from which demographic information relating to the socioeconomic status of the corresponding drivers can be made using, for example, previously stored marketing information) [Dawson, 0026], and the first plurality of remote messaging platforms is configured to display a promotion or advertisement that is customized to information from the database (Strimaitis, An aggregate audience profile is generated using the real-time information. The aggregate audience profile represents one or more demographic characteristics of at least some of the target audience. Content is selected for presentation on the electronic display based at least in part on the aggregate audience profile) [Strimaitis, 0003].

Regarding claim 26, Dawson in view of Strimaitis, Elonex-Kiosk and eCosta teaches system and method, wherein the system is further configured to obtain, via a server, a database of the individual’s buying habits based on information corresponding to facial recognition data acquired by the second plurality of sensors (Strimaitis, I/O device(s) 210 may include, for example, one or more cameras 212, one or more microphones 213, one or more motion/proximity sensors 214, one or more biometric sensors 215 (e.g., fingerprint or retinal scanning, facial recognition, etc.). Sensor systems may be integrated and/or associated with the electronic public advertising display to varying degrees; demographic information relating to the socioeconomic status of the corresponding drivers can be made using, for example, previously stored marketing information)) [Strimaitis, 0018, 0026], and the first plurality of remote messaging platforms is configured to display a promotion or advertisement that is customized to information from the database (Strimaitis, An aggregate audience profile is generated using the real-time information. The aggregate audience profile represents one or more demographic characteristics of at least some of the target audience. Content is selected for presentation on the electronic display based at least in part on the aggregate audience profile) [Strimaitis, 0003].

Regarding claim 27, Dawson in view of Strimaitis, Elonex-Kiosk and eCosta teaches system and method, wherein the first plurality of remote messaging platforms is configured to display a product promotion or advertisement ( Dawson, a system within an advertising vehicle is operable to obtain information to identify a target, such as a person or an object (corresponding to a person as described in more detail below), which is in the vicinity of the advertising vehicle. Based on the obtained information, the system is further operable to correlate the target with specific advertising content and provide the specific advertisements in the form of at least one of images, video and sound) [Dawson, 0017], and the second plurality of sensors measures the dwell time the displayed information is viewed (Strimaitis, image data or motion/proximity sensor data may be processed to determine whether any members of the audience paused or slowed down near the advertising content, from which it may be inferred that the pause or slowing was in response to the advertising content (e.g., a measurement of "dwell time"). In another example, image or video data may be processed to determine whether any individuals looked directly at the advertising content ( e.g., using image recognition and/or eye tracking techniques)) [Strimaitis, 0036].

Regarding claim 29, Dawson in view of Strimaitis, Elonex-Kiosk and eCosta teaches system and method, wherein the first plurality of remote messaging platforms is configured to display a product promotion or advertisement (Dawson, a system within an advertising vehicle is operable to obtain information to identify a target, such as a person or an object (corresponding to a person as described in more detail below), which is in the vicinity of the advertising vehicle. Based on the obtained information, the system is further operable to correlate the target with specific advertising content and provide the specific advertisements in the form of at least one of images, video and sound) [Dawson, 0017], and the second plurality of sensors is configured to record the time period the promotion or advertisement ran in a given geography (Strimaitis, image data or motion/proximity sensor data may be processed to determine whether any members of the audience paused or slowed down near the advertising content, from which it may be inferred that the pause or slowing was in response to the advertising content (e.g., a measurement of "dwell time"). In another example, image or video data may be processed to determine whether any individuals looked directly at the advertising content ( e.g., using image recognition and/or eye tracking techniques)) [Strimaitis, 0036], and the method further comprising comparing a Point of Sale data for the given product against measured sales impact within the displayed geography (Strimaitis, In conventional online advertising "conversion" events typically represent actions taken by consumers for which advertisers are willing to pay, e.g., selecting a banner ad or a sponsored link in a list of search results, purchasing a product, providing contact information, and the like) [Strimaitis, 0039].

Regarding claim 30, Dawson in view of Strimaitis, Elonex-Kiosk and eCosta teaches system and method, wherein the first plurality of remote messaging platforms is configured to promote products or services that are offered in the approaching exits (Strimaitis, For example, advertising content from a local business ( e.g., a rest stop) at the next freeway exit might be presented if there is a high level of congestion) [Strimaitis, 0025], according to a promotion that is time stamped and corelated to Point of Sales activities at participating companies to measure sales impact (Strimaitis, In conventional online advertising "conversion" events typically represent actions taken by consumers for which advertisers are willing to pay, e.g., selecting a banner ad or a sponsored link in a list of search results, purchasing a product, providing contact information, and the like) [Strimaitis, 0039].

Regarding claim 33, Dawson in view of Strimaitis, Elonex-Kiosk and eCosta teaches system and method further comprising using a network of the first sensors across multiple geographies to conduct experiments on the effectiveness of multiple promotions or advertisements on the impact on sales or other business objectives (Strimaitis, image data or motion/proximity sensor data may be processed to determine whether any members of the audience paused or slowed down near the advertising content, from which it may be inferred that the pause or slowing was in response to the advertising content (e.g., a measurement of "dwell time"). In another example, image or video data may be processed to determine whether any individuals looked directly at the advertising content ( e.g., using image recognition and/or eye tracking techniques; In conventional online advertising "conversion" events typically represent actions taken by consumers for which advertisers are willing to pay, e.g., selecting a banner ad or a sponsored link in a list of search results, purchasing a product, providing contact information, and the like) [Strimaitis, 0036, 0039].

Regarding claim 34, Dawson in view of Strimaitis, Elonex-Kiosk and eCosta teaches system and method, wherein the network of sensors across multiple geographies are used to conduct experiments on the effectiveness of multiple promotions or advertisements on the impact on sales or other business objectives (Strimaitis, image data or motion/proximity sensor data may be processed to determine whether any members of the audience paused or slowed down near the advertising content, from which it may be inferred that the pause or slowing was in response to the advertising content (e.g., a measurement of "dwell time"). In another example, image or video data may be processed to determine whether any individuals looked directly at the advertising content ( e.g., using image recognition and/or eye tracking techniques; In conventional online advertising "conversion" events typically represent actions taken by consumers for which advertisers are willing to pay, e.g., selecting a banner ad or a sponsored link in a list of search results, purchasing a product, providing contact information, and the like) [Strimaitis, 0036, 0039] to a defined or targeted demographic (Strimaitis, An aggregate audience profile is generated using the real-time information. The aggregate audience profile represents one or more demographic characteristics of at least some of the target audience. Content is selected for presentation on the electronic display based at least in part on the aggregate audience profile) [Strimaitis, 0003].

Regarding claims 35, Dawson in view of Strimaitis, Elonex-Kiosk and eCosta teaches system and method, wherein the first plurality of remote messaging platforms is configured to promote attractions or business that are offered in urban locations using courier vehicles, ride-share vehicles, or other vehicles (eCosta, For example, the example network 300 comprises one or more mass distribution / transportation fleets, one or more mass passenger transportation fleets, private / public shared user fleets, private vehicles, urban and municipal fleets, speedboats, tugboats, barges, etc .), emergency fleets ( e . g ., police, ambulance, firefighter, etc .), etc) [eCosta, 0069].


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Dawson et al. US Publication 2010/0179878 in view of Strimaitis et al. US Publication 2016/0292744, rAVe [PUBS] published a video on YouTube showing iDS Digital Displays Showcases Range of Elonex Kiosks [hereinafter referred to as Elonex-Kiosks, eCosta et al. US Publication 2018/0053215 and Vasthimal et al. published article “Method and system for determining and displaying a set of associated advertisements”.

Regarding claim 28, Dawson in view of Strimaitis, Elonex-Kiosk and eCosta does not explicitly teach presenting of secondary promotions. However, Vasthimal teaches that if a user shows interest in a car (e.g. user dwelled on the advertisement for certain threshold time), then a list of secondary objects may be car insurance, car music system, alloy wheels, etc.
Thereafter, a list of advertisements related to the secondary objects is gathered. In an exemplary scenario, the secondary advertisements are displayed to the user when the user shows any signs of interest while watching advertisements of primary interest [Vasthimal, page 1].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Dawson in view of Strimaitis, Elonex-Kiosk and eCosta by adopting teachings of Vasthimal to provide relevant additional advertising to the user.
Dawson in view of Strimaitis, Elonex-Kiosk and eCosta teaches system and method, wherein the first plurality of remote messaging platforms displays a product promotion or advertisement (Dawson, a system within an advertising vehicle is operable to obtain information to identify a target, such as a person or an object (corresponding to a person as described in more detail below), which is in the vicinity of the advertising vehicle. Based on the obtained information, the system is further operable to correlate the target with specific advertising content and provide the specific advertisements in the form of at least one of images, video and sound) [Dawson, 0017] and the second plurality of sensors determines when a defined dwell time is met [Vasthimal, page 1], wherein a server then sends a secondary promotion / advertisement, this process continues through a predetermined priority of promotions or advertisements (Vasthimal, if a user shows interest in a car (e.g. user dwelled on the advertisement for certain threshold time), then a list of secondary objects may be car insurance, car music system, alloy wheels, etc. Thereafter, a list of advertisements related to the secondary objects is gathered. In an exemplary scenario, the secondary advertisements are displayed to the user when the user shows any signs of interest while watching advertisements of primary interest [Vasthimal, page 1].



Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Dawson et al. US Publication 2010/0179878 in view of Strimaitis et al. US Publication 2016/0292744, rAVe [PUBS] published a video on YouTube showing iDS Digital Displays Showcases Range of Elonex Kiosks [hereinafter referred to as Elonex-Kiosks, eCosta et al. US Publication 2018/0053215 and DeLorean US Patent 9,972,230.

Regarding claim 31, Dawson in view of Strimaitis, Elonex-Kiosk and eCosta teaches system and method, wherein the first plurality of remote messaging platforms is configured to display a product promotion or advertisement ( Dawson, a system within an advertising vehicle is operable to obtain information to identify a target, such as a person or an object (corresponding to a person as described in more detail below), which is in the vicinity of the advertising vehicle. Based on the obtained information, the system is further operable to correlate the target with specific advertising content and provide the specific advertisements in the form of at least one of images, video and sound) [Dawson, 0017], and 
Dawson in view of Strimaitis, Elonex-Kiosk and eCosta does not explicitly teach coupons in advertisements. However, DeLorean teaches coupons can be presented on the advertising display affixed on a vehicle [DeLorean, Fig. 3A and associated disclosure].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Dawson in view of Strimaitis, Elonex-Kiosk and eCosta by adopting teachings of DeLorean to provide an incentive to riders for considering visiting advertising merchant.
Dawson in view of Strimaitis, Elonex-Kiosk, eCosta and DeLorean teaches system and method to provide information to obtain a coupon for use in on the advertised product or service, which can be used to measure the sales impact within the displayed geography [DeLorean, Fig. 3A and associated disclosure].


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Dawson et al. US Publication 2010/0179878 in view of Strimaitis et al. US Publication 2016/0292744, rAVe [PUBS] published a video on YouTube showing iDS Digital Displays Showcases Range of Elonex Kiosks [hereinafter referred to as Elonex-Kiosks, eCosta et al. US Publication 2018/0053215, Elonex-Kiosk and Covic et al. published article “Usage of QR Codes on Promotions on Social Network”.

Regarding claim 32, Dawson in view of Strimaitis, Elonex-Kiosk and eCosta does not teach using of QR Code to obtain a coupon for use in on the advertised product or service. However, Covic teaches that A qualitative focus group study conducted in Japan found that loyal customers would use QR codes in order to access promotional information and discounted items. In 2011, Sago concluded that ads with the integrated QR codes allows consumer to have many benefits. Consumer can visit web sites that provide additional information, they can download coupons, enter sweepstakes, connect to a company’s social media web sites, and they can access information while shopping [Covic, page 1].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Dawson in view of Strimaitis, Elonex-Kiosk and eCosta by adopting teachings of Covic to enable consumers visit web sites that provide additional information, and download coupons.
Dawson in view of Strimaitis, Elonex-Kiosk, eCosta and Covic teaches system and method, wherein the information comprises a QR Code to obtain a coupon for use in on the advertised product or service (Covic, ads with the integrated QR codes allows consumer to have many benefits. Consumer can visit web sites that provide additional information, they can download coupons, enter sweepstakes, connect to a company’s social media web sites, and they can access information while shopping [Covic, page 1].

Response to Arguments
Applicant's argument that amended invention as currently claimed is eligible for patent under 35 USC 112 (a) because support for the amended invention can be found in paragraphs  [0007, 0029, 0030 and 0045) is acknowledged. Examiner has responded to as best understood by examiner, in view of applicant’s disclosure. 

Applicant's argument that amended invention as currently claimed is eligible for patent because cited references do not teach as amended invention as currently claimed is acknowledged and considered. However, arguments are moot under new grounds of rejection.


Conclusion
Applicant is required under 37 CRF ‘1.111 (c) to consider the references fully when responding to this office action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


July 27, 2022